DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 06/23/2022 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome some of the claim rejection(s).
Applicant’s argument that paragraphs [0013] and [0072] of applicant’s published application clearly defined the term “stone like material” is not found persuasive. Paragraphs [0013] and [0072] fail to provide a reasonably clear and exclusive definition, leaving the claim language without objective boundaries. Examiner respectfully submits that preferences/examples are not definitions. Due to the subjective term “stone like”, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification. See MPEP § 2173.05 (b) IV. Thus, the rejection is maintained. 
   Applicant’s argument that paragraphs [0068] and [0069] of applicant’s published application clearly defined the terms “special feature or special effect” is not found persuasive. Paragraphs [0068] and [0069] fail to provide a reasonably clear and exclusive definition, leaving the claim language without objective boundaries. Examiner respectfully submits that preferences/examples are not definitions. Due to the subjective term “special”, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification. See MPEP § 2173.05 (b) IV. Thus, the rejection is maintained.
With respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant’s argument that Harrison discloses inorganic pigments in a solvent-based solution rather than in a UV curable ink in view of [0009] of Harrison is not found persuasive.  [0009] of Harrison is part of the discussion of the prior art. Thus, [0009] of Harrison does not describe/limit Harrison’s composition to a solvent-based solution as applicant alleges. Additionally, [0084-0086] of Harrison disclose “UV curable” marking compositions/inks capable of facilitating inkjet printing, improving durability of the printed pattern, achieving faster processing speeds, and/or avoiding creation of environmental pollutants (P0081-0087).   
Applicant’s argument that [0016] of Harrison does not discuss advantages of inorganic inks relative to organic inks such that one of ordinary skill in the art would have any guidance or motivation to modify the inks and printing methods in Harrison to use inorganic inks rather than organic inks is not found persuasive. [0016] of Harrison clearly states that “organic composition might be expected to last for 50 years and another, inorganic composition, to last indefinitely”. This teaching provides a person of ordinary skill in the art a clear motivation to use an inorganic ink over an organic ink in order to maximize durability as inorganic inks are known/expected to last longer than organic inks. Additionally, Harrison’s printing composition comprises inorganic materials such as inorganic pigments and metallic/silica particles/particles ([0043], [0068-0069], claims 1-2, and claim 6) for the benefit(s) of facilitating inkjet printing, improving resolution, improving adhesion and/or improving durability (P0009, 0016, and 0043), and therefore, Harrison’s printing composition is an inorganic ink by definition. Finally, one of ordinary does not need to modify the printing methods in Harrison as applicant alleges because Harrison’s discloses/suggests that his printing composition is an inorganic ink in view of its inorganic components discussed above. 
Applicant’s argument that Harrison fails to disclose or suggest that his inks/compositions are UV curable are not found persuasive. 
Harrison discloses that his marking compositions can further comprise photo-initiators in addition to their usual ingredients and suitable UV radiation used for irradiation (P0045-0046, claim 27), wherein Harrison’s UV irradiation is used for curing the printed composition (P0037, 0084), wherein marking compositions comprising these additional components are UV curable (P0084-0086). 
For at least the reasons set forth above, the combination of Toncelli and Harrison provides sufficient guidance and motivation to print a pattern on engineered stone with an inorganic UV curable ink. 
Applicant’s argument that Anton is silent on whether the pigments is organic or inorganic is not found persuasive in view of [0051] of Anton. Applicant’s argument that Anton fails to provide any guidance or motivation or a reasonable expectation of success in selecting an inorganic pigment is not found persuasive. [0056-0057] of Anton provides the guidance, motivation, and reasonable expectation of success in selecting titanium dioxide as the pigment which is an inorganic pigment. In addition, based on the finite number of options (i.e. organic and inorganic) available, the selection of the inorganic pigment is obvious to try and yields predictable results of making the ink inorganic. Last but not least, Anton is removed from the rejection. 
Applicant’s argument that Bollstrom is non-analogous art because Bollstrom describes a method for creating an anti-slip effect and does not logically commend itself to applicant’s attention is not found persuasive because Bollstrom’s printing method result in an engineered stone having a basic décor and a printed pattern on top of the basic décor. Thus, Bollstrom’s printing method is pertinent to applicant’s invention. Furthermore, Applicant’s printed pattern does not exclude anti-slip printed patterns. Last but not least, Bollstrom is removed from the rejection. 
For at least the reasons set forth above, the 103 rejections in view of Toncelli, Harrison, and Scardovi are maintained.

 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 9, 11, 21, 25, and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “stone like material” which is indefinite. The term “stone like” is a relative term which renders the claim indefinite. The term “stone like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While Paragraphs [0013] and [0072] of applicant’s published application provide examples of stone like materials, the paragraphs fail to provide a reasonably clear and exclusive definition, leaving the claim language without objective boundaries. Preferences/examples are not definitions. It is unclear when a material qualifies as a stone-like material. Due to the subjective term “stone like”, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification. See MPEP § 2173.05 (b) IV. Examiner recommends applicant to remove the term from the claim or replace it with --particulate material--.
Claim 1 recites limitation “printed pattern above the basic décor represents special features or special effects of the imitated natural stone” which is indefinite. The terms “special features or special effects” are relative terms which renders the claim indefinite. The terms “special features or special effects” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While Paragraphs [0068-0069] of applicant’s published application provide examples/preferences encompassed by the terms, the paragraphs fail to provide a reasonably clear and exclusive definition, leaving the claim language without objective boundaries. Preferences/examples are not definitions. It is unclear when a printed effect/feature in the prior art would not read on the claimed special effects/features. The limitation has been examined below as if any printed pattern reads on the limitation.    
Claim(s) 9, 11, 21, 25, and 26 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 21 recites the limitation “the curing step” which is indefinite. Claim 1 recites/introduces two curing steps; thus, it is unclear which curing step of the two curing steps is applicant referring in claim 21.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 – of record) in view of Harrison (US 20150344712 – of record) and Scardovi (US 20190009430 – of record).
With respect to claim 1, Toncelli discloses a method for manufacturing an engineered stone (production of slabs consisting of artificial agglomerate: Pg. 1, L5-7), the method comprising: 
providing a mixture comprising at least a stone or stone like material and a binder (providing a basic/starting mix comprising stone like material and a binder: Pg. 1, L9-12; Pg. 4, L24-29); 
adding a coloring agent to the mixture in such a manner as to form a basic décor (Pg. 4, L30-32; Pg. 6, L25-Pg. 7, L3; Pg. 11, L11-15; veining effect);
 compacting the mixture (Pg. 3, L11; Pg. 10 L26-29); 
curing the binder to form an engineered stone (Pg. 4, L24-29; Pg. 10, L26-29; pg. 11, L8-9); 
…
wherein the basic décor is a veined effect imitating a natural stone (Pg. 6, L35-Pg. 7, L3; Pg. 11, L11-15); 
wherein the basic decor is created on the entire thickness of the engineered stone (pg. 7, L2-3; pg. 11, L35-36); and
wherein the basic décor is created before the compacting step (pg. 10, L26-29; pg. 10, L34-36). In addition, official notice is taken that applicant admitted that these steps are well-known in the art ([0005-0007] of Applicant’s Admitted Prior Art). 
Toncelli fails to disclose an inkjet digital printing step for printing a pattern on a top surface of the engineered stone. 
In the same field of endeavor, decoration of engineered stones, Harrison discloses to inkjet digital print a pattern (mark/decoration) with at least one ultraviolet (UV) curable inorganic ink (Harrison’s compositions can comprise photo-initiators in addition to their usual ingredients and suitable UV radiation used for irradiation: P0045-0046, claim 27; wherein the compositions comprising these additional components are “UV curable”: P0084-0086; wherein Harrison’s UV irradiation is used for curing the printed composition: P0037, 0084; thus, the compositions disclosed by Harrison are UV curable inks by definition. Harrison’s compositions also comprise inorganic materials such as inorganic pigments and metallic/silica particles/nanoparticles: P0043, 0068-0069, claims 1-2, and claim 6;  therefore, Harrison’s disclosed composition is an ultraviolet curable inorganic ink by definition and reads on the claimed ultraviolet curable inorganic ink) on a top (atop) of an engineered stone (Abstract, P0046, 0049-0053), the printed pattern having a resolution up to 660 dots per inch dpi (implicit teaching because the ordinary definition of the term of “high resolution” encompasses the claimed dpi range: see prior art of record. For instance,  P0011-0013 and 0183 of US 20110250404 – of record or pg. 3 of TOA – NPL of record; in addition, the claimed dpi range includes 0 dpi; thus, Harrison meets the limitation), and curing the printed pattern for the benefit(s) of forming a durable high-resolution printed pattern on the engineered stone (Abstract, P0046, and P0049-0053), wherein the inkjet digital printing step comprises applying a plurality of dots of ink to the top surface of the engineered stone (P0041, 0053 and the dots of ink clearly visible in Fig. 7 and the printed composition being an ink by definition: P0084; additionally, the ordinary definition term “inkjet” inherently implies/comprises printing/jetting a plurality of dots of ink: See prior art of record. For instance, P0102-0103 of Bollstrom) for the benefit(s) of providing the engineered stone with an additional durable surface mark/decoration with high resolution and high contrast (Abstract and P0053). Harrison fails to explicitly disclose that the inkjet digital printing step is after a compacting step. However, a person having ordinary skill in the art would understand/recognize that the engineered stone in Harrison is compacted/formed before the inkjet digital print step and that the inkjet digital print step is an additional printing step after the formation of the engineered stone. Harrison fails to explicitly disclose that the basic décor and the printed pattern are both visible on at least the top surface of the engineered stone and that the printed pattern above the basic décor represents effects/features of the imitated natural stone. However, a person having ordinary skill in the art would understand/recognize that the printed mark/decoration in Harrison is provided in addition to a basic décor in the engineered stone such that both the basic décor and printed mark/decoration are visible in the top/printed surface(s) of the engineered stone because the inkjet digital printing step is disclosed as being an additional decorative/marking step and that the printed pattern above the basic décor should represent effects/features that blend/combine or are analogous with the inherent basic décor of the engineered stone in order to maintain the resemblance of the engineered stone to the natural stone. 
In the same field of endeavor, manufacturing of artificial stones (P0003), Scardovi discloses the technique of digitally printing a graphic decoration (printed pattern) onto a top surface of a compacted stone/ceramic material already having a basic décor (chromatic/veined effect) such that the basic décor and the printed pattern are both visible on at least the top surface of the artificial stone and such that the graphic decoration (printed pattern) above the basic décor represents similar veins/features/effects of the imitated natural stone for the benefit(s) of making the finished artificial stone more visually similar to a natural product and/or enhancing/optimizing the synchronization between the chromatic effects in the thickness of the slab and the graphic decoration applied on the surface of the slab (P0037-0038, 0042, 0059, 0076, and Fig. 9). Thus, the addition of printed patterns to basic decors such that both are visible and synchronized is known and desirable in the art. 
Since Toncelli discloses the desire to produce slabs having coloring effects/veining in a predefined reproducible manner with a high degree of precision (Pg. 2, L10-11), slabs having different coloring effects/veining in different areas on the same slab (pg. 2, L5-7; pg. 11, L29-34), and slabs having “a very attractive decorative effect both on the surface and also within the mass of the slab” (C7L18-25), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Toncelli in view of Harrison and Scardovi by including a step of inkjet digital printing a pattern with at least one UV curable inorganic ink onto a top surface of the engineered stone after the compacting step such that that the basic décor and the printed pattern are both visible on at least the top surface of the engineered stone, the printed pattern having a high resolution within the claimed dpi range and curing the printed pattern such that the printed pattern above the basic décor represents similar/compatible features/veins/effects of the imitated natural stone for the benefits of yielding the predictable results of providing to the top surface of the engineered stone with an additional durable printed pattern with high resolution while maintaining/improving the appearance of the natural stone, making the engineered stone more visually similar to the natural stone via the additional high resolution printed pattern, and/or enhancing/optimizing the synchronization between the chromatic/decorative effects in both the thickness and on the surface of the of the engineered stone as suggested by the secondary references. See MPEP §§ 2143 I C, 2143 I D, 2143 I G and/or 2144 II. Official notice is taken that inkjet digital printing is known for and yields the predictable result of achieving higher resolutions and printing patterns in a reproducible manner (see prior art of record, e.g. Tile Outlets of America (TOA) – NPL of record and previously applied or P0054 of Caselli US 20150345141).
With respect to claim 9, Toncelli further discloses adding a coloring agent to the mixture to provide a basic color (multiple coloring agents in powder form and/or liquid form are added to the mixture via multiple nozzles 17 and hoppers 42: Pg. 5, L13-36 and Fig. 13 in order to provide a desired color/shade effect (i.e. a basic color) in lieu of or in addition to the veining effect: Pg. l1, L25-34; “to produce the veining and coloring”). 
With respect to claim 11, Toncelli, as modified above, further implicitly discloses wherein the basic décor defines a background for the printed pattern (Pg. 11, L11-15; the veining/coloring effect on the engineered stone is capable of defining a background for the printed pattern as the printed pattern is printed above the veining/coloring effect). In addition, since Scardovi, as applied above, disclose/suggest wherein the basic décor defines a background for the printed pattern for the benefit(s) of maintaining/improving the natural stone resemblance/appearance of the engineered stone. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Scardovi by using the basic décor as the background for the printed pattern for the benefit(s) of maintaining/improving the natural stone resemblance/appearance of the engineered stone.
With respect to claim 21, Toncelli, as modified above, implicitly discloses/suggests wherein the printing step is conducted after the curing step because the printing step, as applied above, is performed on the formed/cured engineered stone. In the art, the mixture needs to be cured to form the engineered stone (Pg. 10,  L26-30 of Toncelli and [0005-0007] of applicant’s published application). In addition, Harrison, as applied above, discloses to perform the printed step on a formed/cured engineered stone. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Harrison and/or Scardovi by performing the printing step after the curing step for the benefit(s) of enhancing/facilitating printing of the printed pattern. Additionally, it has been held that the changes in the order/transposition of steps is obvious in the absence of new or unexpected results. See MPEP 2144.04 IV C. Based on Figs. 5-8 of applicant’s published application, the transposition of the printing step does not show criticality or unexpected results.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 – of record) in view of Harrison (US 20150344712 – of record), and Scardovi (US 20190009430 – of record) as applied to claim 1 above, and further in view of Sawatsky (US 20020064616 – of record) and/or Wang (US 20160271971 – of record).
	With respect to claim 25, Toncelli as modified above fails to disclose providing a primer. 
	However, Scardovi further discloses that technique of providing a primer on at least the surface to be printed before the printing step (P0072 and claim 7). 
Additionally, in the same field of endeavor, decoration of engineered stones, Sawatsky teaches a method comprising providing a primer on at least the surface to be printed before the printing step (apply undercoating comprising a primer: P0035-0037, 0138-0139 and Fig. 3) in order to promote adhesion between the print material and the base media (P0035-0037 and 0077). 
In the same field of endeavor, decoration of engineered stones, Wang discloses a method comprising providing a primer on at least the surface to be printed before an inkjet printing step to form a pattern/decoration on a substrate, wherein the substrate can be made of synthetic quartz/ceramics (Abstract, P0029, and Figs. 1-2) in order to promote adhesion of the ink to the surface to be printed (P0036). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Scardovi, Sawatsky, and/or Wang by providing a primer on at least the surface to be printed before the printing step for the benefit(s) of promoting adhesion of the ink to the surface to be printed. See MPEP §§ 2143 I D, 2143 I G and/or 2144 II.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 – of record) in view of Harrison (US 20150344712 – of record), and Scardovi (US 20190009430 – of record) as applied to claim 1 above, and further in view of Sawatsky (US 20020064616 – of record) and/or Caselli (US 20150345141 – of record).
With respect to claim 26, Toncelli as modified above fails to disclose providing a protective layer. 
In the same field of endeavor, decoration of engineered stones, Sawatsky teaches providing a protective layer to partially or entirely coat at least the printed surface of the engineered stone (Fig. 3, P0156, P0067-P0075) for the benefit(s) of hermetically sealing and protecting the printed pattern and other material other underlying materials (Abstract, P0026, and 0072-0074).
In the same field of endeavor, manufacturing of stone-like products/ceramics (P0005), Caselli discloses the technique of providing a protective layer to partially or entirely coat at least a printed surface of the stone-like product for the benefit(s) of protecting the printed pattern and/or provide a desirable finish (P0047 and Fig. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Sawatsky and/or Caselli by providing a protective layer to partially or entirely coat at least the top surface of the engineered stone for the benefit(s) of hermetically sealing the printed pattern, protecting the printed pattern, and/or a desirable finish. See MPEP §§ 2143 I C, 2143 I G and/or 2144 II.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Arnold (US 20080160254 – of record) discloses/suggests that the addition of patterns to basic decors of synthetic stones such that both the additional pattern and the basic décor are visible is desirable in the art (P0003, Fig. 12, and Fig. 18).
TOA NPL (“How Inkjet Technology has Transformed Ceramic and Porcelain Tile”, 2016, of record) discloses the benefit(s) of ink-jet printing stone-like patterns to form stone-like substrates (all pages).  
	Yamamoto (US 20160229177 – of record) discloses polishing prior to printing to improve surface roughness and printing quality (P0079).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743